Citation Nr: 1410736	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-18 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and bronchial pneumonia, to include as a consequence of exposure to asbestos or to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issue of entitlement to service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently experiences a hearing loss disability for VA purposes; the evidence is at least in relative equipoise regarding a causal link between the current disability and in-service noise exposure.  

2.  The Veteran currently experiences tinnitus; the evidence is at least in relative equipoise regarding a causal link between the current disability and in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for a hearing loss disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At an October 2012 VA examination, the Veteran was found to have tinnitus and underwent audiometric testing.  The puretone threshold scores and speech recognition scores met the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  The Board finds that the Veteran has current disabilities of bilateral hearing loss and tinnitus.  

Essentially, the Veteran contends that he developed a bilateral hearing loss disability and tinnitus as a result of noise exposure in service.  He has alleged that he served as a cook (steward) and deck hand aboard naval vessels for several years, and that he was exposed to high levels of acoustic trauma in that capacity.  Specifically, he alleges sleeping proximate to engine room noise, and that he was exposed to aircraft (helicopter) and small arms/naval gunfire sounds while serving aboard ship.

The Veteran's records do document service as a mess steward/cook aboard USS Cimarron and USS White Plains, a fleet oiler and combat stores ship, respectively.  That is, these were vessels that replenished other ships with fuel and supplies, to include aircraft carriers, via at-sea replenishment (often utilizing helicopters for support).  The conduction of underway replenishment, and the general operation of a large ship at sea, would be inherently noisy work environments for the sailors stationed aboard them.  Thus, it is not unlikely that the Veteran had exposure to loud noises as he has described them, and the exposure to noise will be conceded.  See 38 U.S.C.A. § 1154(a).

The Veteran underwent an October 2010 VA examination in conjunction with these claims.  The associated report is somewhat confusing; however, in analyzing the conclusions noted by the examiner, the Board is able to determine that the Veteran experiences a noise-exposure related hearing loss disability and tinnitus, and that it is at least as likely as not that some of that causal noise exposure occurred during the Veteran's naval service.  

Specifically, the examining audiologist diagnosed a hearing loss disability for VA purposes, and also noted that tinnitus was present.  Moreover, the examiner described the following in-service noise exposure as having occurred with hearing protection: firearms, machine guns, firing range, naval guns, and helicopters.  Military noise exposure without hearing protection included "aircraft engines" and "ship engines," with the Veteran noting his sleeping quarters were near to the engine room.  Occupational/recreational noise exposure post-service (with hearing protection) included: firearms, firing range, aircraft engines, factory/plant noise, construction work, auto repair, public road work, chainsaws, and powered lawn-care equipment.  The only post-service noise exposure experienced without hearing protection was that of a truck driving.

Regarding etiology, the examiner stated that "military exposure, as reported by the Veteran, would be unlikely to result in permanent hearing loss."  The examiner concluded that "it is more likely that the hearing loss and tinnitus are the result of noise-exposure occurring after leaving military service."  The examiner did not explain why in-service noise exposure was different from post-service noise exposure in causing the hearing loss, and then went on to state "it is at least as likely as not that the hearing loss and the tinnitus are the result of the same factors."  That is, it appears as if the audiologist has connected current hearing loss and tinnitus with the overall factors of cumulative noise exposure.  

In reviewing the assessment of the Veteran's noise exposure background, there is overlap between activities experienced in-service and post-service.  Specifically, the Veteran was exposed to weapons firing and aircraft noises, with hearing protection, both during and after active service (Veteran was a correctional officer for several years).  While the Veteran did also engage in other activities necessitating hearing protection, the audiologist did not discuss why there would be a difference between post-service and in-service noise exposure in the development of hearing loss and/or tinnitus.  Rather, the audiologist clearly established that the hearing loss disability and tinnitus are a direct result of noise exposure, and concluded that the "same factors" of noise exposure, which would, by necessity, include the overlapping in-service factors, were ultimately responsible for the development of hearing loss and tinnitus.  

In this regard, the Board notes that the VA examination is hardly perfect in its wording, and that the negative opinion would, ostensibly, not favor the Veteran's claims for service connection.  However, as the examiner included an assessment of noise-induced hearing loss and tinnitus, and as he listed the overall noise exposure to include overlapping "factors" between the in-service and post-service exposure, it is evident that the audiologist was linking the development of hearing loss and tinnitus to cumulative noise exposure.  The Veteran's in-service exposure cannot be excluded from this without a rationale as to why (which the examiner did not provide), and thus, in considering the opinion in a light most favorable to the Veteran, it can be concluded that the evidence is at least in relative equipoise regarding a finding that a current hearing loss disability and tinnitus were caused, at least in part, by documented in-service noise exposure during naval service.  Accordingly, the claims will be granted.  



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran claims that he was exposed to asbestos aboard naval ships which, in his view, directly led to the development of a current lung disease, to include COPD and bronchial pneumonia.  The Board notes the Veteran also alleged herbicide exposure during service may have caused his current lung disease, but the Board concludes that additional development of that theory is not presently warranted.

As noted above, the Veteran did serve on at least two naval ships, and such duty in the 1960s would, at least potentially, include some exposure to shipboard asbestos.  The Veteran acknowledges that he was a cook in service; however, he has stated that he also performed deck maintenance duties which would include the sawing of pipes containing asbestos.  While the service treatment records do not include any specific instances of exposure to asbestos of lung-related complaints, it is not outside of the realm of possibility that the Veteran's duties would have included sawing pipes from time to time.  Further, as he lived on ships for several years, the potential for exposure to asbestos is consistent with the circumstances of his service.  Accordingly, even if only minimal and incidental in nature, the Board can concede some level of exposure to asbestos as having occurred in naval service.  

The Veteran was examined by VA in November 2010, and was given a chest radiograph at that time.  Asbestosis was not found; however, a diagnosis of COPD was confirmed.  In March 2011, the Veteran was also diagnosed with bronchial pneumonia, and he has a history of upper respiratory problems, to include allergic rhinitis and obstructive sleep apnea, which have required usage of oxygen.  The Veteran stated that a private physician told him that he had "asbestos-related lung disease"; however, asbestosis was specifically not diagnosed.  No opinion with respect to a nexus between COPD and asbestos was made in the 2010 VA examination report.  

In the current case, the Veteran was not diagnosed with asbestosis, but was diagnosed with other lung disorders.  He has presented evidence that the current lung disability may be related to service; however, that evidence is not sufficient to grant service connection.  No VA medical opinion was made with respect to the currently present lung disability as regards a possible in-service etiology.  Given that the Veteran has fully described his contentions and report of asbestos exposure and he has had a medical examination to determine the present disability, only an opinion, and not an examination, is warranted.  The claim must be remanded for a supplementary medical opinion addressing if it is at least as likely as not that asbestos exposure in service caused current COPD or bronchial pneumonia (to include residuals).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, entitlement to service connection for a pulmonary disorder is REMANDED for the following action:

1.  Send the Veteran's claims file for review and preparation of an addendum medical opinion by a physician.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current lung disorder, to include COPD and bronchial pneumonia (or residuals), had causal onset in active naval service, to include as a result of exposure to asbestos aboard ships.  A detailed rationale should accompany all conclusions reached in the narrative portion of the opinion report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative, and forward the claim to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


